RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a vacaciones el viernes 7 de *628enero de 2005 a los empleados y funcionarios de la Rama Judicial.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. secs. 72-73) y se considerará el viernes 7 de enero de 2005 como si fuera un día feriado completo. Cualquier término que venza ese día se extenderá hasta el martes 11 de enero de 2005, próximo día laborable.

Se ordena la inmediata difusión pública de esta resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo